Court of Appeals
                         Sixth Appellate District of Texas

                                       JUDGMENT


In re: National Interstate Insurance                     Original Mandamus Proceeding
Company
                                                   Opinion delivered by Chief Justice Morriss,
No. 06-13-00029-CV                                 Justice Carter and Justice Moseley
                                                   participating.



       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed as moot. Therefore, we dismiss the petition.


                                                   RENDERED MAY 23, 2013
                                                   BY ORDER OF THE COURT
                                                   JOSH R. MORRISS, III
                                                   CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk